Citation Nr: 0607476	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 1998.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that established service connection for a left 
knee disability and bilateral hearing loss.  A hearing was 
held before the undersigned Veterans Law Judge at the RO 
(i.e. a Travel Board hearing) in November 2001.  This matter 
was remanded to the RO in April 2003 for further development 
and adjudication.   


FINDINGS OF FACT

1.  The veteran's left knee disability is and has been 
manifested by, at most, a slight limitation of motion, mild 
arthritis, and some pain and discomfort on activity.

2.  The reliable medical evidence demonstrates that the 
veteran's bilateral hearing loss is, and has been, manifested 
by an average puretone decibel loss of no more than 51 with 
an 82 percent discrimination ability in the right ear; and an 
average puretone decibel loss of no more than 45 with an 86 
percent discrimination ability in the left ear.  The veteran 
has had, at worst, level IV hearing in the right ear and 
level II hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2005).

2.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85 (1998 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to increased initial 
evaluations for both his service-connected left knee 
disability and bilateral hearing loss.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

In a January 1999 Statement of the Case, as well as in 
February 2001, September 2004, and March 2005 Supplemental 
Statements of the Case, the veteran was advised of the laws 
and regulations pertaining to his claims.  Collectively, 
these documents informed him of the evidence of record and 
explained the reasons and bases for the denial of his claims.  
In addition, the RO sent the veteran a letter dated in April 
2004 that informed him of the evidence necessary to 
substantiate this claim, what evidence they would obtain and 
what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claims. 

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in April 2004 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of this claim (in May 1999), 
the notice was provided by the AOJ prior to the most recent 
adjudication of the claim (see the September 2004 and 
February 2005 Supplemental Statements of the Case), and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
thus finds that any error in the timing of the VCAA notice 
was not prejudicial to the veteran, and there is no reason in 
further delaying the adjudication of the claim decided 
herein.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that 
throughout the course of this appeal period, the veteran has 
been afforded several pertinent VA examinations, including 
pursuant to Board requests.  The veteran was also afforded a 
Travel Board hearing.  On appellate review of these claims, 
the Board sees no areas in which further development is 
needed.  Under these circumstances, the Board finds that 
appellate review, at this juncture, is appropriate.

As noted above, service connection was established for a left 
knee disability and bilateral hearing loss by the currently 
appealed May 1999 RO decision.  An evaluation of 10 percent 
was assigned for the left knee disability, and bilateral 
hearing loss was rated as noncompensable.  Service connection 
for each disability was effective on August 1, 1998, the day 
after the veteran separated from service.  See 38 C.F.R. § 
3.400 (2005).  The veteran disagrees with the initial 
evaluations assigned for these disabilities.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.   See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).


a.  initial evaluation for the left knee disability

Initially, it is noted that in August 1997, while in service, 
the veteran underwent left knee reconstructive surgery 
subsequent to rupturing his anterior cruciate ligament.  
Service medical records also indicate that the veteran had a 
history of knee injuries dating back to 1980s, and mild 
degenerative joint disease was indicated on X-rays taken in 
June 1997.  A March 1998 separation examination indicates 
that the veteran's lower extremities were normal, but did 
note surgical scars about the left knee (the surgical 
procedure was also noted).

The 10 percent evaluation assigned by the RO in May 1999 was 
done so under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In February 2005, the 10 percent evaluation was 
continued under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent disability evaluation under Diagnostic Code 5257 
contemplates slight knee impairment (recurrent subluxation or 
lateral instability), and a 20 percent evaluation is provided 
when the impairment is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A 10 percent disability rating under Diagnostic Code 5260 
contemplates knee flexion limited to 45 degrees, and a 20 
percent rating under this code is provided when knee flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent disability evaluation under Diagnostic 
Code 5261, which will also be considered herein, contemplates 
knee extension limited to 10 degrees; and a 20 percent rating 
under this code is provided when knee extension is limited to 
15 degrees.  

It is also pointed out that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board notes that for the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45.  

Finally, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The Board finds that an evaluation higher then 10 percent, 
from the time service connection was established, is not 
warranted for the veteran's left knee disability, as will be 
explained below.  

Initially, the Board notes that there is no medical evidence 
of record indicating that the veteran's left knee disability 
is or has been manifested by recurrent subluxation or lateral 
instability, slight or otherwise, and as such, neither an 
evaluation higher than 10 percent nor a separate evaluation 
(i.e. separate from the current evaluation under Diagnostic 
Code 5260) is warranted.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 
1998) (VA's General Counsel has held that a veteran who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology).  

Specifically, the evidence reflects that on VA examination of 
March 1999 objective findings included that there was no left 
knee lateral instability, and when examined in May 2000 (also 
by VA), the knee was stable on testing.  Further, on VA 
examination of October 2002, "very good" anterior cruciate 
ligament stability was indicated, and on VA examination of 
August 2004, objective findings included "good stability."  
Therefore, the veteran's contention made during the November 
2001 Travel Board hearing to the effect that left knee 
disability is manifested by almost constant instability, is 
not supported by the objective medical evidence - i.e. four 
separate examinations - and evaluating the disability based 
on instability or subluxation, separately or otherwise, is 
not for consideration.  

An evaluation higher than 10 percent is also not warranted 
under the limitation of motion codes cited above.  
Specifically, on examination of March 1999, left knee flexion 
was noted to be to 130 degrees and extension to 0, and on 
examination of October 2002, range of left knee motion was 
noted to be "essentially normal," from 0 to 150 degrees 
(the examiner did note that there was "very little 
restriction of motion" of the left knee, however, which 
arguably suggests a limitation).  In April 2003, the veteran 
was examined again by VA and left knee motion was noted to be 
normal, from 0 to 135 degrees.  On examination of August 
2004, left knee motion was noted to be normal by the 
examiner, with flexion to 140 degrees.  Such findings, in and 
of themselves, clearly do not warrant a compensable 
evaluation under either knee range of motion code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261 (where, as noted above, 
10 percent ratings contemplate flexion limited to 45 degrees 
or extension limited to 10 degrees, respectively).

Given these findings, the Board points out that separate 
ratings for limitation of flexion and extension motion are 
not for consideration at this time.  See VAOGCPREC 9-2004 
(September 17, 2004) (the VA General Counsel has held that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same knee joint).

Nevertheless, as noted, if knee motion is indeed limited and 
there is evidence of degenerative disease on X-ray study, a 
10 percent evaluation would be warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  In this case, left knee X-
rays taken in June 1997 showed mild degenerative joint 
disease, narrowing of the left knee joint space was seen on 
X-rays taken in October 2002, and minimal degenerative 
changes are noted in an August 2004 VA X-ray report.  
Therefore, even though degenerative changes were not seen in 
the knee on X-rays taken by VA in March 1999, the evidence 
supports a finding that he had had mild left knee arthritis 
since August 1998.  And while it appears that the veteran's 
left knee disability may not manifested by a limitation of 
motion, such is not entirely clear, given the varying degrees 
of flexion elicited during that various examinations, noted 
above (not to mention the report of "very little restriction 
of motion" in October 2002).  That said, the Board finds 
that the veteran's left knee disability is appropriately 
evaluated as 10 percent disabling under Diagnostic Code 5003.  

In considering a higher evaluation for the veteran's left 
knee disability the Board has certainly considered pain and 
other functional limitation associated with the disability.  
See 38 U.S.C.A. §§ 4.40, 4.45.  It is noted that during the 
March 1999 examination the veteran reported a satisfactory 
outcome to his inservice reconstructive surgery, but that he 
limited running to two miles.  During the May 2000 
examination, the veteran reported increasing left knee pain, 
and that he had switched from running to biking for 20 
minutes, twice a week, and that his knee is painful for two 
days after each session.  The veteran's diagnoses at the time 
included anterior cruciate ligament reconstruction with a 
satisfactory outcome except for subjective complaints.  
During the Travel Board hearing, the veteran testified that 
left knee pain was "pretty much constant" 

During the October 2002 examination the veteran spoke of 
occasional problems since the left knee injury, noting that 
he has some pain, discomfort, but relatively good functioning 
without any swelling.  During an April 2003 VA examination, 
the veteran reported that left knee pain had increased over 
the years, to the point where it hurts to walk at times.  
During the August 2004 VA examination, the veteran noted 
occasional discomfort in the knee, indicating that he was 
able to successfully ignore it and participate in several 
sports such as running and tennis.  The examiner noted that 
the surgical results were excellent.  Finally, the examiner 
who saw the veteran in August 2004 added what appears to be 
an addendum, dated in December 2004, indicating that 
occasional left knee pain suffered during the veteran's 
regular duties was probably due to arthritis and/or the 
"persistence of the hardware in his left knee.

The Board does not doubt that the veteran experiences left 
knee disability pain and discomfort on activity.  Given the 
evidence discussed, however, an evaluation higher than 10 
percent is simply not warranted for this service-connected 
disability when considering the associated pain and 
functional impairment.  It is apparent that the veteran 
maintains a fairly active lifestyle, and, significantly, 
there is no objective evidence that indicates that pain 
limits his left knee motion, not to mention to such a degree 
so as to warrant a higher evaluation under the relevant 
Diagnostic Codes.  The Board thus finds that left knee pain 
and any functional impairment associated with the knee is and 
has been adequately reflected in the 10 percent evaluation 
assigned.  

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 10 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for the left knee 
disability, and as this evaluation has been effective since 
that time, there is no basis for staged ratings with respect 
to this claim.


b.  initial evaluation for bilateral hearing loss

As noted, a noncompensable evaluation has been in effect for 
the veteran's bilateral hearing loss since August 1998.  The 
Board points out that, as will be further addressed below, 
the diagnostic code and provisions relating to hearing loss 
were revised effective June 10, 1999 (see 64 Fed. Reg. 25209 
(May 11, 1999).  

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule).

Under the revised criteria, hearing loss manifested by 
"normal" patterns of impairment is rated just as it was prior 
to June 10, 1999.  See 38 C.F.R. § 4.85 (2005).  However, the 
regulations now contain certain additional provisions with 
respect to "exceptional" patterns of impairment.  These 
provisions apply when the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or more, or when the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Turning to the relevant evidence of record, the report of the 
veteran's March 1998 separation examination report indicates 
that on audiological evaluation, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
50
55
55
LEFT
10
15/10
35
45
60


On VA audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
55
50
LEFT
15
10
35
55
55

These results translate to an average decibel loss of 42 for 
the right ear and 39 for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 88 percent in the left ear.  Pursuant to 
38 C.F.R. § 4.85, Table VI, these findings correspond to 
auditory acuity numeric designations of II in the right ear 
and II in the left ear, and therefore do not support the 
assignment of a compensable rating for the service-connected 
bilateral hearing loss .  See 38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII (1998); 38 C.F.R. § 4.85 Tables VI and VII (2005)


On VA audiological evaluation in October 2002, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
65
70
LEFT
15
20
65
80
90

These results translate to an average decibel loss of 54 for 
the right ear and 64 for the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and 72 percent in the left ear.  Pursuant to 
38 C.F.R. § 4.85, Table VI, these findings correspond to 
auditory acuity numeric designations of V in the right ear 
and V in the left ear, and do support the assignment of a 20 
percent rating for the service-connected bilateral hearing 
loss .  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, 
Diagnostic Code 6102 (1998); 38 C.F.R. § 4.85 Tables VI and 
VII (2005).


Finally, on VA audiological evaluation in August 2004, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
55
60
60
LEFT
5
15
50
55
60

These results translate to an average decibel loss of 51 for 
the right ear and 45 for the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and 86 percent in the left ear.  Pursuant to 
38 C.F.R. § 4.85, Table VI, these findings correspond to 
auditory acuity numeric designations of IV in the right ear 
and II in the left ear, and do not support the assignment of 
a compensable rating for the service-connected bilateral 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85 Tables VI 
and VII (2005)

Significantly, the examiner commented that the improvement in 
thresholds obtained in this evaluation verses the last 
examination was due to the use of insert phones and that she 
suspected that the veteran's ear canals were collapsing under 
the pressure of the headphones during the prior examination.  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that the veteran's bilateral 
hearing loss is appropriately rated as noncompensable under 
both the former and revised criteria for the entire relevant 
time period, i.e., from August 1998.  See Fenderson, 12 Vet. 
App. at 126 (1999).  As noted, findings warranting such an 
evaluation were made in March 1999 and August 2004, and the 
veteran's hearing was significantly worse at the time of the 
October 2002 evaluation.  As noted above however, the 
examiner who conducted testing in August 2004 has explained 
that the varying result was due to, essentially, an equipment 
malfunction - that the headphones collapsed the veteran's ear 
canals.  Given the consistent results pre and post-dating 
this October 2002 evaluation (and given the examiner's 
opinion on the matter in August 2004) the Board can only 
conclude that the findings made in October 2002 are 
unreliable for evaluating the veteran's bilateral hearing 
loss disability.  

Finally, as alluded to above, it is noted that VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  Although the 
revisions failed to make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination (and thus, making no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity), there were substantive changes made to 
regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment (noted above).  A review of 
both the old and new criteria indicates that this regulation 
is not applicable to the veteran's claim.  The criteria at 
38 C.F.R. § 4.86 effective prior to June 10, 1999, merely 
discussed the use of hearing aids in conducting audiometric 
examinations and evidence used in the award of service 
connection for hearing loss.  The regulations at 38 C.F.R. 
§ 4.86, effective on June 10, 1999, require the use of Table 
VIa when specific audiometry and speech discrimination scores 
are noted on examination, and such scores have not been 
shown.  


Conclusion

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those currently assigned are provided 
for certain manifestations of the veteran's service-connected 
left knee disorder and bilateral hearing loss, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to left 
knee disability or bilateral hearing loss.  In this regard, 
despite contentions to the effect that the veteran's 
bilateral hearing loss and/or left knee disability have 
resulted in severe occupational impairment, the record 
reflects that the veteran is working as a minister, and the 
medical evidence does not suggest that hearing loss or the 
left knee disability interferes with this occupation.  
Accordingly, the RO's decision not to refer these issues for 
consideration was correct. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased initial evaluation for a left knee disability is 
denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


